Name: 87/360/ECSC: Commission Decision of 25 June 1987 derogating from High Authority Recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (126th derogation) (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: 1987-07-15

 Avis juridique important|31987D036087/360/ECSC: Commission Decision of 25 June 1987 derogating from High Authority Recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (126th derogation) (Only the Danish text is authentic) Official Journal L 194 , 15/07/1987 P. 0030 - 0030*****COMMISSION DECISION of 25 June 1987 derogating from High Authority Recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (126th derogation) (Only the Danish text is authentic) (87/360/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 2 to 5, 8, 71 and 74 thereof, Having regard to High Authority Recommendation No 1-64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by Recommendation 81/772/ECSC (2), and in particular Article 3 thereof, Whereas Denmark has shown the existence of exceptional and temporary difficulties in supplying its transforming industry on the Community market with special sheet for the manufacture of preserved-food cans; whereas such difficulties should have disappeared by the end of 1987; Whereas the Danish Government has accordingly requested the Commission to authorize from 1 January to 31 December 1987 duty-free imports from third countries of the required amount of special sheet needed; Whereas this exceptional importation is justified for the reasons of commercial policy provided for in Article 3 of the said Recommendation No 1-64; whereas the Commission may therefore grant a derogation from the said Recommendation; Whereas the Governments of the Member States have been consulted on the abovementioned request, HAS ADOPTED THIS DECISION: Article 1 Denmark is hereby authorized to derogate from the obligations under Article 1 of Recommendation No 1-64 to the extent necessary to import duty-free from third countries 3 000 tonnes of cold-rolled non-alloyed steel plate of a thickness of less than 0,5 mm, electrolytically plated or coated on both sides with a layer of not more than 0,05 micrometres of metallic chromium of not less than 70 mg/m2 but not more than 130 mg/m2 and of chromium oxide containing not less than 10 mg/m2 but not more than 25 mg/m2 chromium. The product in question falls within subheading ex 73.13 B IV d) of the Common Customs Tariff. Article 2 The Danish Government shall take all necessary steps to avoid the possibility of products imported under the tariff quota being re-exported to other Member States in the same state as that in which they were imported. Article 3 This Decision shall be valid from 1 January to 31 December 1987. Article 4 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 25 June 1987. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No 8, 22. 1. 1964, p. 99/64. (2) OJ No L 285, 7. 10. 1981, p. 33.